Case 9:20-cv-00081-DLC-KLD Document 2 Filed 06/05/20 Page 1 of 6

yee ee a FILED

JUN 0 § 2020
Morar

Missauly
Y th

Clerk, U.S. District Court
District Of Montana
Mineoula

| aniea Latoice - wy

Sa\ish hotene, Coll ege
Case 9:20-cv-00081-DLC-KLD Document 2 Filed 06/05/20 Page 2 of 6

‘ f Civil Rizt Heo

Peak me hu fu, 5 250%

—— pee 78. pee

ib eked Sk tution

us ee -O Boy 7O
51355

Be
fa
“elephone N doy il lb
 

Coven peat Federal pellarant aq loted

Lomi tot Viclwion of Civil Rights 0 Ise

Case 9:20-cv-00081-DLC-KLD Document 2 Filed 06/05/20 Page 3 of 6

 

 

  

 

   

 

 

 

 

 

 

 

 

Ae .
Crvendart ds. 4
QU teat ioe!
AERIALS
o State
[TPE the
“eves cs In A
I
J ‘
LTISSE
e site
- yy
svn!
4
| |.
TOY a GELS pal ae -
1

 
  

    

nn,

Fa ba ae

 

Pell

   
 

 Siser inn ee of times in ry
yted WAS Soantion

age 3 oft 6
Case 9:20-cv-00081-DLC-KLD Document 2 Filed 06/05/20 Page 4 of 6

fe dhigiously x nave econ, Feo | IN,

Nhe

Salish Yokna; colege

Filuwory 23, 2018
“ee vey’ around ha Mer

: epee =f aig ‘asked 40
eaten 4 ‘avis recone Dra And i+ lad

been Just t, With a s Who

Group
Es 0 oe 2 Ked § eo
workid 044 he cella fad a al +e
q waste peaceful pand great full that © Led ined
ap PPT led Lo go Leyes ne pert Sre {OL be
SuUCC coe Ho pear wuld ae Hae Chance 40 ety 6
=. Finely om ' Ge Career Wok WHA Fraaay WHR.
Case 9:20-cv-00081-DLC-KLD Document 2 Filed 06/05/20 Page 5 of 6

SOE SSE ie ndignd adhd
Career to containe the respnsibilitieS tha} Gopiles ar
active rehab lety With the Mer toa discal 5b have
om Support litte many Hy natural process in habit foy- y
et iP as Well AS AcKinow lege
ya wilfar of Wages ror Oa et aie. Be
Word @hre Prrefornr ence Wn rduea hora alence this
reyectecl anc Judge ror nt be, Skilled in Prerorment

ot effpecent lesa’, +O
nas Q ai necl eT een P

Aci by oil a oly

Sea alleged. Sela ban fr ci TH revlacment I have —
been harmed in Witth was removing He rignt +0
tompleak Federal Contract enrollment in eh Oe

ye : » Comoly Wik ACH mM
my Civil Mignt * Come Yo a pare ace ved Shad Was
tha+ was in ne pm fo Cor iwt my Coy and New +0
+r Place ae Ais WIGS SheltySh Higher aca
Undirstand + | Bot Had Contained & Pomme
Ledivs Wn What evar Filed Se < \esurrre \
Matic, OF Aiur Preforen O PoSilalty Comers v |

Taking my Chance 42 Nave What wos to be inten iA
T. Jow AS =D whom Browm@ and Came +o belive the most
” t dnuth DS om an allen can That has erovey my
\iportare i brusthy tune Lin owed wn Salveny jn We
Trask eo AOO,COO WN Zelede Lor “Oot Pesh
AMON \ vL ;
vite From my, Whe OFF and oN Car.o€

| 7 | re bh? we\
Aang +0 COVE O hect hy edvaihion £0 wn) Cam \y Neds
Case 9:20-cv-00081-DLC-KLD Document 2 Filed 06/05/20 Page 6 of 6

Pro Se 15 (Rev. 12/16} Comolaict for Violation cf Civil Rights (hon -2riscner}

 

    
  
  
 

1, Sy signin
obs oresenie

in nome ng t

wed te

 
    
   

 

AETORAL Dp

Ste 3 SupDsi ed 3 By ex's ‘oy ‘ing wy og f

  

eh Ol

ot CRVEIDNg np law; (3) the fecu2] conte

a, will igsly nave evidentiary sw
&

te nrwery 2 f wes vige ayith the
"Or Ciscovery; and 3 alt cihersvise coucv.ies with the

  
 

  

   

sgt rm" - tes " a Ga ". a + x be
ih aniy changes cc my aderesa where cegerelated capers mney be
ar ae
er 4 = A Ae “ aepth, “ng. ot TV aa wey fo
© keer a current address on file with <n¢ Cierk’s Offics may y sears

 

 

 

 

 

 

E. Far Athoriaeys

ee PoP et sees are
Cate cfsigain 1g:

Voratrs of Atborne
a Bet te tat TT

 

 

Ware of Attorney

 

“aums oF Lata Firra

 

 

AAS
we

 

”, tt

City State Zip Code

aT

 

 
